PER CURIAM.
This is an appeal from an order fixing and allowing a receiver’s compensation for services and expenses in a corporation. Respondent moves to dismiss the appeal upon the ground that it was not perfected within the time limited by statute.
It appears that the statutory notice of the filing of the court’s order fixing and allowing the receiver’s compensation was served on September 14, 1923. The notice of appeal was served and filed on October 3, 1923, together with the bond on appeal, but the statutory fee of $15 was not deposited in the clerk’s office until October 27, 13 days after the time for appealing had expired. Under the statute the appeal fee must be deposited within the statutory time for taking the appeal. This not having been done, the appeal did not become effective. Laws 1917, p. 80, chapter 66. Wheeler v. Crane, 141 Minn. 78, 169 N. W. 476, 597. Respondent is entitled to have the appeal dismissed. It is so ordered.